Citation Nr: 1037865	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-11 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD), with alcohol dependence.

2.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

The instant appeal arose from the Department of Veterans Affairs 
(VA) Regional Offices (ROs), in Cleveland, Ohio, and Nashville, 
Tennessee.

The Veteran has had personal hearings before the Decision Review 
Officer at the RO in April 2007 and August 2009.  Transcripts 
have been incorporated into the record.

In May 2008, the Board remanded for further development.  
Subsequently, the Veteran asked for a hearing before the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

On the December 2008 substantive appeal, the Veteran indicated 
that he wanted a BVA hearing to be held at the RO.  Further, in a 
subsequent statement, he requested a video-teleconference 
hearing.  

Since such hearings are scheduled by the RO, the Board is 
remanding the case for that purpose, in order to satisfy 
procedural due process concerns.  See 38 C.F.R. § 20.704(a) 
(2009).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing before 
a Veterans Law Judge, with appropriate 
notification to the Veteran and his agent.  A 
copy of the notice should be placed in the 
record.

2.  After the hearing is conducted, or if the 
Veteran withdraws his hearing request or 
fails to report for the scheduled hearing, 
the case should be returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

